DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 4, 6 – 9, 11, 13, 16 – 20, and 26 – 29 are currently pending and presented for examination on the merits.
Claims 5, 10, 12, 14 – 15, and 21 – 25 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 - 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “The method of claim 26, wherein the administering step is performed only if the amount is the amount is greater than 30 ng/mL.” Claim 27 fails to include all the limitations of the claim upon which it depends. Independent claim 26 requires an only if the amount is greater than 30 ng/mL.” Claim 27 fails to permit the administration step if the amount is between 15 ng/mL and 30 ng/mL, as required by claim 26. 
Claim 28 recites “The method of claim 26, wherein the administering step is performed only if the amount is less than 150 ng/mL.” Claim 28 fails to include all the limitations of the claim upon which it depends. Independent claim 26 requires an administration step if an amount of BCMA is greater than 15 ng/mL, while dependent claim 28 recites the administration step is “performed only if the amount is less than 150 ng/mL.” Claim 28 fails to permit the administration step if the amount is ≥150 ng/mL, as required by claim 26.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 4, 6, 8, 9, 11, 13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject lower than 30 ng/mL are indicative of reduced TTP of the cancer and reduced PFS for the subject as compared to TTP and PFS of breast cancer subjects with serum BCMA polypeptide levels between 30 ng/mL and 150 ng/mL (see Figure 1), (2) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject lower than 15 ng/mL are indicative of reduced OS of the subject as compared to OS of subjects with serum BCMA polypeptide levels between 15 ng/mL and 150 ng/mL (see Figure 4), and (3) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject above 150 ng/mL are indicative of reduced OS of the subjects as compared to OS of subjects with serum BCMA polypeptide levels between 30 ng/mL and 150 ng/mL (see Figure 5), does not reasonably provide enablement for (a) methods of providing just any prognosis for just any solid tumor type of cancer by determining the just any level of BCMA polypeptide or fragment thereof in just any biological sample obtained from a subject wherein just any result is indicative of just any prognosis (see claim 1); (b) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in  just any sample from a subject with just any solid tumor type of cancer correlates with a reduced time to progression (TTP) (see claim 2); (c) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in just any sample from a subject with just any solid tumor type of cancer indicates a reduced length of progression-free survival (PFS) for the subject (see claim 3); (d) methods wherein the amount of BCMA  polypeptide or fragment thereof lower than about 15 . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure. See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The claims broadly drawn to (a) methods of providing just any prognosis for just any solid tumor type of cancer by determining the just any level of BCMA polypeptide or fragment thereof in just any biological sample
This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”. Mycogen Plant Sci., Inc. V. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
While the specification demonstrates for (1) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject lower than 30 ng/mL are indicative of reduced TTP of the cancer and reduced PFS for the subject as compared to TTP and PFS of breast cancer subjects with serum BCMA polypeptide levels between 30 ng/mL and 150 ng/mL (see Figure 1), (2) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject lower than 15 ng/mL are indicative of reduced OS of the subject as compared to OS of subjects with serum BCMA polypeptide levels between 15 ng/mL and 150 ng/mL (see Figure 4), and (3) methods of prognosis for breast cancer in a subject wherein levels of BCMA polypeptide in serum from said subject above 150 ng/mL are indicative of reduced OS of the subjects as compared to OS of subjects with serum BCMA polypeptide levels between 30 ng/mL and 150 ng/mL (see Figure 5), the specification does not demonstrate (a) methods of providing just any prognosis for just any solid tumor type of cancer by determining the just any level of BCMA polypeptide or fragment thereof in just any biological sample obtained from a subject wherein just any result is indicative of just any prognosis (see claim 1); (b) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in  just any sample from a subject with just any solid tumor type of cancer correlates with a reduced time to progression (TTP) (see claim 2); (c) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in just any sample from a subject with just any solid tumor type of cancer indicates a reduced length of progression-free survival 
The level of unpredictability for using a particular expression pattern of a particular molecule to detect any disease state (such as a particular prognosis or diagnosis) is quite high. The state of the prior art dictates that one of skill in the art would not predict that a particular expression pattern of a particular molecule is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular expression pattern of said particular molecule. For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application. Absent evidence demonstrating a particular expression pattern of a particular molecule correlating with a particular diseased state, one of skill in the art would not predict said particular expression pattern of said particular molecule correlates with said particular diseased state without undue experimentation. Experimentation to identify such a correlation would in itself be inventive.  
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to (a) methods of providing just any prognosis for just any solid tumor type of cancer by determining the just any level of BCMA polypeptide or fragment thereof in just any biological sample obtained from a subject wherein just any result is indicative of just any prognosis (see claim 1); (b) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in  just any sample from a subject with just any solid tumor type of cancer correlates with a reduced time to progression (TTP) (see claim 2); (c) methods wherein BCMA polypeptide or fragment thereof lower than about 30 ng/mL in just any sample from a subject with just any solid tumor type of cancer indicates a reduced length of progression-free survival (PFS) for the subject (see claim 3); (d) methods wherein the amount of BCMA  polypeptide or fragment thereof lower than about 15 ng/mL or higher than about 150 ng/mL in just any sample from a subject with just any solid tumor type of cancer indicates a reduced OS for the subject (see claim 4); (e) methods wherein the amount of BCMA polypeptide or fragment thereof lower than about 30 ng/mL or higher than about 150 ng/mL in just any sample from a subject with just any solid tumor cancer indicates the cancer will progress sooner (see claim 8); and (f) methods wherein the amount of BCMA polypeptide or fragment thereof lower than about 30 ng/mL or higher than about 150 ng/mL in just any sample from a subject with just any solid tumor cancer indicates  the cancer is more likely to enter remission or respond to treatment (see claim 9), and Applicant has not enabled said methods because it has not been shown that (a) just any result is indicative of just any prognosis (see claim 1); (b) BCMA polypeptide or fragment thereof lower than about 30 ng/mL in  just any sample from a subject with just any solid tumor type of cancer correlates with a 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dou et al (APRIL, BCMA, and TACI proteins are abnormally expressed in non-small cell lung cancer, Oncology Letters, 2016, 12, 3351-3355).
	Dou et al teaches a method of detecting BCMA in a biological sample obtained from a subject with a solid type of cancer [Materials and Methods, pg. 3352]. Dou et al further teaches BCMA is overexpressed in non-small cell lung carcinoma (NSCLC) when compared to normal lung tissue [Results, pg. 3352]. As defined by the instant claims, the method of Dou et al provides the recited prognosis.
Claim Rejections - 35 USC § 102
Claims 1 – 4, 7- 9, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelekanou et al (BAFF, APRIL, TWEAK, BCMA, TACI and Fn14 Proteins are Related to Human Glioma Tumor Grade: Immunohistochemistry and Public Microarray Data Meta-Analysis, 2013, PLOS ONE, Vol. 8, Issue 12, 11 pgs., 3/10/20 IDS).
Pelekanou et al teaches a method of detecting BCMA in a biological sample from a subject with a solid type of tumor [Results, pg. 3]. Pelekanou et al further teaches BCMA expression in high grade gliomas [Results, pg. 3]. Pelekanou et al further teaches the detecting is performed using an antibody specific for BCMA polypeptide [Results, pg. 3]. Pelekanou et al .
Claim Rejections - 35 USC § 102
Claims 1-4, 6-9, 11, 13, 16, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al (Abstract P1-02-10; Presented at: San Antonio Breast Cancer Symposium; Dec. 6-10, 2016; San Antonio, TX).
Ali et al teaches a method of detecting an amount of BCMA polypeptide from serum samples from subjects with metastatic breast cancer [Methods, pg. 1]. Ali et al further teaches that reduced serum BCMA correlated with shorter time to progression (TTP) at less than 30 ng/mL [Results]. As defined instant claim 3, subjects of the method of reference with an amount of BCMA polypeptide in the biological sample lower than about 30 ng/mL have reduced PFS. Ali et al further teaches serum BCMA polypeptide measured concentrations of 3.99 ng/mL [Results]. As recited by instant claim 7, the samples of the subjects of Ali are samples following a treatment because the subjects of Ali are described as being in a trial of “second-line” hormone therapy [Methods].  As defined instant claim 8, subjects of the method of reference with an amount of BCMA polypeptide in the biological sample lower than about 30 ng/mL or higher than about 150 ng/mL indicates that cancer will progress sooner. As defined instant claim 9, subjects of the method of reference with an amount of BCMA polypeptide in the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 13, 16, 17, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (Abstract P1-02-10; Presented at: San Antonio Breast Cancer Symposium; Dec. 6-10, 2016; San Antonio, TX)as applied to claims 1-4, 6-9, 11, 13, 16, and 26-29 above, and further in view of Bahadir et al (TrAC Trends in Analytical Chemistry, 2016, Vol. 82, pgs. 286-306).
The teachings of Ali et al are discussed above. 
Ali et al does not teach detecting BCMA using lateral flow assay. However, these deficiencies are made up in the teachings of Bahadir et al.
Bahadir et al teaches a method of detecting biological samples using lateral flow assay [2. Design of lateral flow assays, pg. 287]. Bahadir et al further teaches the benefits of lateral flow assays user friendly formats, short assay times, little interference, low costs, and operated by non-specialized personnel [Abstract, pg. 286]. 
One of ordinary skill in the art would have been motivated with an expectation of success to detect BCMA using the method of Ali et al where in the assay of Bahadir et al, using lateral flow assay, is used to detect BCMA [Design of lateral flow assays, pg. 287]. This is an example of a simple substitution of one know element for another (substituting lateral flow assay in place of an ELISA) to obtain predictable results. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. 
Claim Rejections - 35 USC § 103
Claims 1-4, 6-9, 11, 13, 16, 18-20, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (Abstract P1-02-10; Presented at: San Antonio Breast Cancer Symposium; Dec. 6-10, 2016; San Antonio, TX)as applied to claims 1-4, 6-9, 11, 13, 16, and 26-29 above, and further in view of Quantikine ELISA Human CYR61/CCN1 Immunoassay (R&D Systems; 2014; 14 pages).
Teachings of Ali et al are discussed above. 
Ali et al does not specifically teach using an antibody specific for BCMA polypeptide, the use of monoclonal and polyclonal antibodies. However, these deficiencies are made up in the teachings of R&D Systems. 
R&D Systems teaches an ELISA to detect specific a polypeptide using monoclonal antibodies specific for the polypeptide that has been pre-coated onto a microplate [pg. 2]. R&D Systems further teaches using polyclonal antibodies specific for the polypeptide sequence for detection [pg. 2]. One of skill in the art would recognize that the monoclonal and polyclonal antibodies of R&D Systems are capable of binding epitopes of a polypeptide when the 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Ali et al wherein an ELISA of R&D Systems, using monoclonal and polyclonal antibodies specific for BCMA, is used to detect BCMA because BCMA is a polypeptide and R&D Systems teaches an ELISA to detect a polypeptide. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4, 6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims  2-4, 6, 8, and 9 are directed to a natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong 2”). The ‘natural phenomenon’ include: levels of natural occurring protein BCMA correlate with TTP, PFS, OS, cancer progression, remission, and response to treatment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642                                                                                                                                                                                            /SEAN E AEDER/Primary Examiner, Art Unit 1642